In a proceeding under article 78 of the CPLR to require appellants to reinstate respondent to her position as a teacher, the appeal is from a judgment of the Supreme Court, Kings 'County, dated April 11, 1969, which granted the petition and directed that petitioner be restored to her position effective as of September, 1967. Judgment reversed, on the law, without costs, and proceeding dismissed on the merits. The appellant Board of Education acted within its power in placing respondent on a leave of absence without pay pursuant to subdivision 7a of section 106 of the board’s by-laws (Matter of Brown v. Board of TSdue., 23 A D 2d 850, affd. 16 N Y 2d 1021; Matter of Stone v. Gross, 25 A D 2d 753, affd. 19 N Y 2d 675; Matter of Pantaleo v. Board of Edmc., 25 A D 2d 752). Christ, P. J., Rabin, Hopkins, Brennan and Benjamin, JJ., concur. [59 Misc 2d 318.]